Exhibit 10.1

 

SPONSORED RESEARCH AGREEMENT
between

 

HOTH THERAPEUTICS, INC.
and
THE GEORGE WASHINGTON UNIVERSITY

 

This sponsored research agreement (“Agreement”), effective as of September 1,
2020 (“Effective Date”), is entered into by and between Hoth Therapeutics, Inc.,
a State of Nevada corporation, having offices at One Rockefeller Plaza Suite
1039, New York, NY 10020 (“Sponsor”) and the George Washington University, a
congressionally chartered nonprofit corporation located in Washington, DC
(“GW”), each a “Party” and collectively the “Parties”.

 

WITNESSETH:

 

WHEREAS, the research contemplated by this Agreement is of mutual interest and
benefit to GW and Sponsor, and will further the instructional and research
objectives of GW in a manner consistent with its mission;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties of the Parties and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

 

ARTICLE I: Scope of Work

 

GW agrees to perform the work set forth in the Scope of Work appended hereto and
incorporated as Appendix A (the “Project”). The Scope of Work shall not be
changed except by duly executed amendment to this Agreement. To the extent there
are any inconsistencies between the Scope of Work and this Agreement, this
Agreement shall control.

 

ARTICLE II: Period of Performance

 

The period of performance for this Agreement shall commence on the Effective
Date and shall continue through July 31, 2021 (“End Date”), unless the End Date
is extended by mutual agreement in writing between the Parties, or unless this
Agreement is earlier terminated as provided in Article XIV.

 

ARTICLE III: Project Direction

 

The research shall be supervised by Mona Zaghloul, PhD (“Principal
Investigator”). Jeanne Jordan, PhD, will act as Co-Principal Investigator. If
for any reason the Principal Investigator withdraws or is otherwise unable to
continue to serve as Principal Investigator, GW shall appoint a new Principal
Investigator, subject to the approval of Sponsor, which approval shall not be
unreasonably withheld, delayed or conditioned. If the Parties are unable to
agree on a successor Principal Investigator, either Party may terminate the
Agreement pursuant to Article XIV herein.

 



 -1- 

 

 

ARTICLE IV: Consideration and Payment

 

As consideration and compensation for the research conducted under this
Agreement as described in Appendix A, Sponsor agrees to pay GW on a
cost-reimbursable basis for all direct and indirect costs incurred in the
performance of the research, not to exceed [*]. GW may request additional funds
from Sponsor, which Sponsor may elect to provide at its discretion. Any such
additional funds shall be subject to the written mutual consent of the Parties.

 

Invoices shall be prepared in GW’s standard format, and may be sent via e-mail
or U.S. mail to the Sponsor representative identified in Article VI. Payments
shall be made within thirty (30) days of receipt of invoice, and sent via wire
or ACH transfer to (preferred payment method):

 

Beneficiary Account Number:

  Beneficiary Account Name:   Beneficiary Address:   Bank Name:   Bank Address:
  ABA # (for Wires):   ABA # (for ACH):   SWIFT#:   Remitters Text:  

 

If payment is made by check, make checks payable to The George Washington
University and mail checks to:

 

George Washington University-GCAS
PO Box 829896
Philadelphia, PA 19182-9896

 

If by overnight courier:

 

PNC Bank c/o George Washington University-GCAS
Lockbox Number 829896
312 W Route 38
Moorestown, NJ 08057
(571)553-4356
Email: ttaube@gwu.edu

 

A final financial accounting of all costs incurred and funds received shall be
submitted to Sponsor within ninety (90) days of the End Date, along with any
unexpended funds.

 

ARTICLE V: Technical Report

 

GW agrees to provide to Sponsor a final technical report, which shall summarize
the research program accomplishments and significant research findings. No other
reports or deliverables are required to be submitted. The final technical report
shall be submitted to Sponsor within ninety (90) days of the termination or
expiration of this Agreement.

 



 -2- 

 

 

ARTICLE VI: Notices

 

All notices and matters affecting the terms of this Agreement or the
administration thereof shall be in writing and delivered by confirmed e-mail, or
by certified mail, return receipt requested, and in each instance shall be
deemed given upon receipt. Either Party may change its address for notices under
this Agreement by giving written notice to the other Party by the means
specified in this Article VI. All communications shall be sent to:

 

Sponsor:

 

Robb Knie, CEO
Hoth Therapeutics
One Rockefeller Plaza Suite 1039
New York, NY 10020
201-446-7900
robb@hoththerapeutics.com

 

GW:

 

Director, Sponsored Projects
The George Washington University
Office of the Vice President for Research
1922 F Street NW, 4th Floor
Washington, DC 20052
202-994-0728
osr@gwu.edu

 

ARTICLE VII: Confidential Information

 

a. During the term of this Agreement, each Party may be given access to
proprietary information, technology, data, samples, inventions, software,
know-how and/or trade secrets, business, financial, personnel, technical and
scientific information, and commercialization, clinical and research strategies
(hereinafter the “Confidential Information”) of the other Party. The Party
receiving such Confidential Information may use such Confidential Information
only for the purposes provided for in this Agreement. The receiving Party shall
not, at any time, use Confidential Information for any other purpose or disclose
Confidential Information to third parties. Confidential Information does not
include any information that the receiving Party can demonstrate:

 

(i)is or becomes publicly known and made generally available to the public
through no fault of the receiving Party;

 



 -3- 

 

 

(ii)was already in the possession of the receiving Party at the time of
disclosure by the disclosing Party, as evidenced by contemporaneous written
records of the receiving Party;

 

(iii)becomes available to the receiving Party from a source other than the
disclosing Party which source is not bound by any obligation of confidentiality
to the disclosing Party in relation to such information;

 

(iv)is independently developed by the receiving Party after receiving the
Confidential Information by personnel who have not had any access to any
Confidential Information and without using or referring to the Confidential
Information as demonstrated by contemporaneous records;

 

(v)is required to be disclosed pursuant to any legal, administrative or
regulatory proceeding or requirement, provided, however, that the receiving
Party, if legally permitted to do so, promptly provides to the disclosing Party
prior written notice of any such requirement, such that the disclosing Party may
seek a protective order or other appropriate remedy to prevent or limit such
disclosure, and reasonable assistance in protecting the disclosing Party’s
Confidential information from public disclosure; or

 

(vi)is approved in writing for public release by the disclosing Party.

 

b. The disclosing Party shall clearly mark or label Confidential Information as
“Confidential.” If the Confidential Information is disclosed orally or visually,
the disclosing Party shall identify it as such at the time of disclosure and
shall confirm in writing within 10 days after disclosure the Confidential
Information disclosed and the date of oral disclosure.

 

c. The receiving Party shall protect the confidentiality of the Confidential
Information in at least the same manner that it protects the confidentiality of
its own proprietary and confidential information, and in any event shall take
all reasonable measures to prevent improper disclosure of the Confidential
Information or any portion thereof.

 

d. The obligations set forth in this Article VII shall survive for a period of
three (3) years after the expiration or early termination of this Agreement.

 

ARTICLE VIII: Export Control

 

Each Party shall comply with applicable U.S. export control requirements,
including under the Export Administration Regulations (“EAR”), the International
Traffic in Arms Regulations (“ITAR”), and the controls under the regulations of
the Department of Energy and the Nuclear Regulatory Commission (“NRC”).

 



 -4- 

 

 

Prior to one Party providing the other Party with technical data, technology,
software, commodities, defense articles, or defense services that are subject to
U.S. export controls, the disclosing Party will provide advance written notice
to the receiving Party regarding the relevant export control jurisdiction and
classification and the receiving Party must issue written approval to the
disclosing Party prior to transmission to the receiving Party. Such notice is
not required for the following:

 

a. Technology or software that arises during, or results from, fundamental
research under EAR Section 734.8;

 

b. Information concerning general scientific, mathematical, or engineering
principles commonly taught in schools, colleges, and universities under ITAR
Section 120.10(b);

 

c. Information that is in the public domain under ITAR Section 120.11;

 

d. Information or software that: (1) is published under Section 734.7 of the
EAR, (2) appears in a patent or patent application under EAR Section
734.3(b)(3)(iv), (3) is released by instruction in a catalog course or
associated teaching laboratory of an academic institution under EAR Section
734.3(b)(3)(iii), (4) is non-proprietary system descriptions, or (5) telemetry
data or items that are not subject to the EAR under Section 734.3(b)(2);

 

e. Basic marketing information on function or purpose or general system
descriptions of ITAR-controlled defense articles; or

 

f. EAR99 technology, software, or commodities.

 

Notwithstanding any other provision of this Agreement, the receiving Party is
under no obligation to accept from the disclosing Party technical data,
technology, software, commodities, defense articles, or defense services that
are subject to U.S. export controls.

 

ARTICLE IX: Publication

 

GW shall have the right to publish, disseminate, create derivative works or
otherwise utilize any and all data and results of research created or collected
in connection with this Agreement. GW shall furnish to Sponsor a copy of any
proposed publication, thirty (30) days prior to submission for publication. At
Sponsor’s request, GW shall reasonably modify or correct the manuscript to
prevent disclosure of any of Sponsor’s Confidential Information. Under no
circumstances shall Sponsor request GW to defer or to further delay the
submission of a manuscript for publication beyond the review period of thirty
(30) days. If no response is received by GW from Sponsor within the thirty (30)
day review period, it is conclusively presumed that publication may proceed
without any additional obligation placed upon GW. Each publication shall
appropriately acknowledge Sponsor’s partial or complete support of the research
work to be published (as applicable).

 

ARTICLE X: Intellectual Property

 

a. Definitions

 

“GW Background Intellectual Property” means all technical information, data, and
tangible material, whether or not patentable or copyrightable, that GW
conceived, reduced to practice, made or created prior to the Effective Date of
this Agreement or outside the scope of this Agreement.

 



 -5- 

 

 

“GW Project IP” means all Project Intellectual Property conceived and reduced to
practice or created solely by GW personnel.

 

“Joint Project IP” means all Project Intellectual Property conceived and reduced
to practice or created jointly by Sponsor and GW.

 

“Project Intellectual Property” means all technical information, inventions,
developments, discoveries, methods, processes, and techniques that are conceived
and reduced to practice or created in conducting the Project during the term of
the Agreement, and all formulas, data, information, works of authorship,
trademarks, service marks, mask works, trade secrets, moral rights, patent
rights (including, but not limited to, patent applications and disclosures), and
all material and information, including computer software, whether or not
patentable or copyrightable, and all other intellectual property rights
recognized in any country or jurisdiction in the world that are created or
collected in conducting the Project during the term of this Agreement.

 

“Sponsor Background Intellectual Property” means all technical information,
data, and tangible materials, whether or not patentable or copyrightable, that
the Sponsor conceived, reduced to practice, made or created prior to the
Effective Date of this Agreement or outside the scope of this Agreement.

 

“Sponsor Project IP” means all Project Intellectual Property conceived and
reduced to practice or created solely by Sponsor personnel.

 

b. Ownership of Project IP. All right, title and interest in and to GW Project
IP will remain exclusively with GW. All right, title and interest in and to
Sponsor Project IP will remain exclusively with Sponsor. All rights, title and
interest in Joint Project IP are jointly owned by GW and Sponsor whereby the
parties have an undivided interest in the entirety of all Joint Project IP.

 

c. License to GW. Sponsor hereby grants to GW a fully-paid up, non-exclusive,
royalty-free license to Sponsor Project IP for GW’s non-commercial internal
research and educational purposes with the right to permit other not-for-profit
institutions to use the Sponsor Project IP for their own non-commercial internal
educational and research purposes.

 

d. License to Sponsor. GW hereby grants to Sponsor a non-exclusive,
royalty-free, license to GW’s rights in GW Project IP for Sponsor’s
non-commercial internal research use only, without the right to sublicense or
redistribute.

 

e. Ownership of Background Intellectual Property. GW has and retains all right,
title and interest in GW Background Intellectual Property and the ownership of
such property is not affected by this Agreement. Sponsor retains all right,
title and interest in Sponsor Background Intellectual Property and the ownership
of such property is not affected by this Agreement.

 

ARTICLE XI: Equipment and Supplies

 

Title to any equipment or supplies purchased or manufactured in the performance
of this Agreement shall vest in GW upon acquisition.

 



 -6- 

 

 

ARTICLE XII: Warranties

 

ANY PROJECT INTELLECTUAL PROPERTY, PATENT RIGHTS, LICENSED PRODUCTS AND ANY
OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS.
UNIVERSITY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO ANY WARRANTY OF ACCURACY, COMPLETENESS, PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY,
NON-INFRINGEMENT, ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, OR TITLE.

 

Each party shall be responsible for any and all costs, damages, claims,
liabilities or judgments which arise as a result of the negligence or
intentional wrongdoing of its employees or other agents. GW WILL NOT BE LIABLE
TO SPONSOR , ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD
PARTY WITH RESPECT TO ANY CLAIM: ARISING FROM SPONSOR’S USE OF ANY PROJECT
INTELLECTUAL PROPERTY, PATENT RIGHTS, LICENSED PRODUCTS OR ANY OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT; OR ARISING FROM THE DEVELOPMENT, TESTING,
MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS. GW WILL NOT BE LIABLE TO SPONSOR,
ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY FOR LOST
PROFITS, BUSINESS INTERRUPTION, OR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND.

 

ARTICLE XIII: Indemnification

 

Each Party shall defend, indemnify and hold the other Party, its officers,
trustees, agents and employees harmless from and against any and all liability,
loss, expense (including reasonable attorneys’ fees) or claims for injury or
damages arising out of the performance of this agreement, but only in proportion
to and to the extent of any negligence or fault by the indemnifying party, its
officers, agents or employees. The obligations under this paragraph shall
survive the termination of this agreement.

 

ARTICLE XIV: Termination

 

This Agreement may be terminated by either Party upon thirty (30) days written
notice to the other Party. Upon receipt of notice of termination, GW shall
proceed to terminate any outstanding commitments and stop the research as soon
as practicable. GW shall be reimbursed for non-cancellable obligations incurred
prior to the effective date of termination, including the full cost of each
employee, student, and faculty member supported hereunder, through the end of
such commitments. Nothing in this paragraph is intended to abrogate the Parties’
rights to mutually terminate this Agreement on such terms as may be agreed upon.
GW will furnish any necessary report of research completed or in progress
through the date of termination.

 

ARTICLE XV: Governing Law and Dispute Resolution

 

a. Governing Law. This Agreement shall be governed and construed, and the rights
and obligations of the Parties shall be determined, in accordance with the laws
of the District of Columbia, without regard to conflict of laws issues.

 



 -7- 

 

 

b. Dispute Resolution. Any dispute arising from this Agreement shall be resolved
by good faith negotiations between the Parties. If the Parties cannot resolve
the dispute via negotiations, either Party may file suit solely in the local or
federal courts of the District of Columbia, and all Parties hereby consent to
the personal jurisdiction and venue of such courts for any such action,
regardless of where they may reside or work at the time of such dispute.

 

ARTICLE XVI: Use of Names

 

Neither Party will use the name, logos, trademarks, or other identifiers of the
other Party, or the names of the other Party’s employees, without the prior
written permission of the other Party in each instance. For the avoidance of
doubt, GW is permitted to disclose the existence of this Agreement in any GW
listing of sponsored research projects.

 

ARTICLE XVII: Independent Inquiry.

 

Nothing in this Agreement shall be construed to limit GW from engaging in
similar or other inquiries made independently or with parties other than
Sponsor.

 

ARTICLE XVIII: General Provisions

 

a. Independent Contractor. The Parties are strictly independent contractors and
are not, in any way, employees, partners, joint venturers or agents of the other
and shall not hold themselves out to be the agent, employer, or partner of the
other. Nothing contained herein shall be construed to give either Party any
authority, right or ability to bind or commit the other in any way. Neither
shall, in any way, bind the other in any way unless such Party has received the
written consent of the other.

 

b. Modification. No amendment, alteration, or modification of this Agreement
shall be valid unless executed in writing by authorized signatories of both
Parties.

 

c. Assignment. Neither Party may assign or subcontract the rights or obligations
under this Agreement without the other Party’s prior written consent.

 

d. Force Majeure. Neither Party shall be responsible for any failure or delay in
its performance under this Agreement due to causes beyond its reasonable
control, including but not limited to labor strife including strikes, lockouts,
shortages of or inability to obtain labor, energy, raw materials or supplies,
war, riot, acts of terrorism, civil unrest, an act of God (including but not
limited to fire, flood, earthquakes or other natural disasters) or governmental
action (including but not limited to any law, regulation, Decree or denial of
visas or residence permits). In the event that either Party wishes to invoke
force majeure, that Party shall send written notice of such event to the other
Party. In the event that a force majeure event prevents either Party’s
performance for a period of thirty (30) days or more, either Party shall be
entitled to terminate this Agreement upon written notice to the other Party. The
provisions of this paragraph shall not apply to the payment of any amount due
for research already performed. The Parties will work in good faith to prevent
one Party from unfairly benefitting from the force majeure event.

 



 -8- 

 

 

e. Waivers. There shall be no waiver of any term, provision or condition of this
Agreement unless the waiver is set forth in a written document signed by the
waiving Party. No such waiver shall be deemed to be or construed as a continuing
waiver of any such term, provision or condition unless the written waiver states
to the contrary. The waiver by either Party of its rights or remedies under this
Agreement in a particular instance shall only apply to matters arising from or
in connection with this Agreement. Either Party’s failure to enforce any
provision shall not prejudice such Party from later enforcing or exercising the
same or any other provision of the Agreement.

 

f. Titles. All titles and article headings contained in this Agreement are used
only for reference and convenience and are not to define, limit, extend or
otherwise describe the scope of the Agreement or the meaning or intent of its
provisions.

 

g. Severability. If any part, term or provision of this Agreement is held
unlawful by an adjudicative body with jurisdiction over the Parties, the
validity of the remaining portions or provisions shall not be affected and will
be interpreted so as to best effect the original intent of the Parties.

 

h. Survivorship. The terms of Articles VII - XVIII shall survive the expiration
or termination of this Agreement.

 

i. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be an original and all of which will constitute together the
same document.

 

j. Electronic Signature. The Parties acknowledge and agree that this Agreement
may be executed or accepted using electronic or facsimile signatures, and that
such a signature shall be legally binding to the same extent as a written
signature by a Party’s authorized representative. Each Party waives any legal
requirement that this Agreement be embodied, stored or reproduced in tangible
media, and agrees that an electronic reproduction shall be given the same legal
force and effect as a signed writing.

 

k. Entire Agreement. This Agreement and all attachments and appendices
constitutes the entire understanding between the Parties with respect to the
subject matter hereof and may not be amended except by an agreement signed by
authorized representatives of Sponsor and GW.

 

 -9- 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
specified below.

 

SPONSOR   THE GEORGE WASHINGTON
UNIVERSITY           By: /s/ Robb Knie   By: /s/ Charles T. Maples          
Name: Robb Knie   Name: Charles T. Maples           Title: CEO   Title: Sr.
Contracting Officer, Sponsored Projects           Date: 9-17-20   Date: 9-14-20

 

 -10- 

 

 

[ex10-1_001.jpg]



 



Appendix A

 



[ex10-1_002.jpg] Office of the Vice President for Research

 

September 2, 2020

 

Hayley Springer
Vice President of Operations
Hoth Therapeutics
646-756-2997
hayley@hoththerapeutics.com

 

Dear Ms. Springer,

 

This letter declares The George Washington University’s intent to collaborate in
the project entitled “A Smartphone-based Direct Virus Sensing System for
SARS-CoV-2,” through Hoth Therapeutics with Dr. Mona Zaghloul, Professor, for
the George Washington University.

 

Attached is a description of the effort and resources that The George Washington
University (GW) will commit to this project, along with a budget. The proposed
period of performance is from 9/1/2020 to 7/31/2021. The total budget for the
George Washington University is [*].

 

Should you have any technical questions, please contact Dr. Mona Zaghloul at
202-994-3772 or zaghloul@gwu.edu. Contractual matters should be addressed to me,
at 202-994-0728 or email at osr@gwu.edu.

 

Sincerely,

 

Sylvia Ezekilova
Interim Director, Office of Sponsored Projects

 

[ex10-1_003.jpg]

1922 F Street, NW – 4th Floor | Washington, DC 20052

t 202-994-0728 | f 202-994-9137 | research.gwu.edu

 

 -11- 

 

 

Project Title:

A Smartphone-based Direct Virus Sensing System for SARS-CoV-2

 

The objective of this funded project is to design and assess the analytical
performance of the Au Nano sensor from Dr. Zaghloul’s lab that directly detects
SARS-CoV-2 virus and distinguishing that binding from other human coronaviruses
(i.e., 229e and OC43). The sensor developed is a nanohole array (NHA)-based
plasmonic sensing system. It shows high levels of sensitivity and selectivity
for detecting and analyzing analytes, especially mixtures of
chemicals/biochemicals.

 

We have filed a joint patent between GWU and NIST for the technology
(US2019277762A1). This proposal will leverage this patented technology for an
infectious disease application. We propose to build microfluidic channel on top
of the NHA for sample input and fluid output to detect SARS-CoV-2 virus and
distinguish that the binding analyte from other human coronaviruses (i.e., 229e
and OC43) The proposed work is summarized in the following steps:

 

Step1: Guide and immobilize inactivated virus contained within a liquid to the
sensing area through a microfluidic channel.

 

Step 2: Detect the virus using the NHA sensing system

 

The most challenging thing is how to identify and combine SARS-CoV-2 on the NHA
sensor to eliminate the impact of other strains of coronavirus on the experiment
as much as possible. Because the specificity of binding is critical and must be
thoroughly assessed so to reduce the risk of false-positive results being
generated from the binding of a non-SARS-CoV-2 coronavirus. If this specificity
problem can be solved, combined with our existing high-sensitivity NHA sensor
system, it will greatly increase the accuracy and efficiency of SARS-CoV-2 virus
detection. The simple to use, low-cost device with its high-efficiency platform
will be very competitive and could even replace the current nucleic acid
detection methods. Its huge commercial potential lies in the possibility of
developing testing applications for detecting a variety of different infectious
pathogens in the future.

 

The NHA sensing platform works in optical mode. Due to the specially designed
patterns (nanoholes with a diameter of 200 nm and a period of 400 nm), our NHA
sensor shows a plasmonic spectrum in the visible wavelength. When the virus is
detected, the local refractive index will change due to the existence of the
virus. As a result, the visible spectrum of the sensor will shift, i.e., the
color of the sensor will slightly change, which can be captured by a CMOS
camera. In our previous work, a smartphone camera is powerful enough to monitor
the slight color change. Our procedure will be first testing the sensor using a
spectrometer to record the spectra of the sensor. The spectra will be used as
references to calculate the local refractive index change caused by the virus.
After that, we will use a CMOS camera to acquire images of the bare sensor,
sensor with receptors, and sensor with the virus. The acquired images will be
labeled with the corresponding conditions and saved in the server for system
training.

 

Step 3: Design and train an ANN-based algorithm to classify the SARS-CoV-2 virus

 

We will use open-source machine learning libraries such as TensorFlow and
Pytorch to train the ANN with the images acquired in S2b. The purpose of this
step is to classify SARS-CoV-2 with more than 90% accuracy. We will modify the
ANN structure and optimize the hyperparameters to achieve a 90% accuracy of
COVID-19 recognition using machine learning and a Smartphone. developed a
nanohole array (NHA)-based plasmonic sensing system.

 



 -12- 

 

 

Assay Design:

 

The final design will have a sensor containing two to three channels. Each
channel will be functionalized with one of the following reagents:

 

·ACE2 protein (binds SARS-C0V-2)

 

·Anti-SARS-CoV-2 receptor binding domain (RBD) S1 spike protein (binds
SARS-CoV-2)

 

·Anti-human IgA antibody (Internal control if oral saliva samples are tested)

 

Two channels are designed to bind SARS-CoV-2 virus particles from saliva
specimens. We may find that one of these two proteins (ACE2 or anti-RBD
antibody) has significantly better analytical performance characteristics than
the other. In that case, we would design the device with one channel for virus
binding and one channel for the internal control (IC). The IC is critical for
evaluating specimen adequacy. For the SARS-CoV-2 test result to be considered
valid, the IC result needs to be positive. This is especially important when
SARS-CoV-2 virus is not detected in the specimen, or is present below the limit
of detection, so you can have confidence to say a negative result is a true
negative and not a false negative.

 

We will begin by focusing our efforts on assessing the ability of ACE2 protein
and anti-RBD of S1 spike protein to bind to the Au nanosensor. To accomplish
this, we will use fluorescently-labeled proteins so that the extent of the
coating process can be visualized using a fluorescent microscope (GWU Imaging
Facility, B2 level, SEH building). We have found commercial sources of the
following fluorescently-labeled reagents:

 

·FITC-labeled anti-RBD S1 spike protein nanobody

 

·FITC-labeled anti-human IgA1 Fc antibody (mouse monoclonal or rabbit polyclonal
designed for ELISA-based tests)

 

We have not yet found a source of fluorescently-labeled ACE2 protein. This
situation may require my lab or a commercial vendor to conjugate a fluorophore
to a purified source of human ACE2 protein.

 

Once we demonstrate adequate binding of these various proteins to the Au
nanosurface, we will proceed to functionalize the Au nanosensor using unlabeled
proteins. These proteins include:

 

·Purified recombinant human ACE2 protein (SARS-CoV-2 binding)

 

·Anti-RBD S1 spike protein nanobody (SARS-CoV-2 binding)

 

·Anti-human IgA antibody (IC)

 

We need to determine the optimal concentrations of the ACE2 protein and the
anti-RBD S1 spike protein nanobody to use to coat the channels for optimal
sensitivity. Depending upon the stock concentration of the reagent, serial
2-fold, 5-fold or 10-fold dilutions of the two coating proteins will be used to
functionalize the surface of the Au nanosensor. These two reagents will be
assessed individually when determining the optimal concentrations to use.
Inactivated virus will then be added to these functionalized Au nanosensors to
look for a change in wavelength as an indicator of binding of the virus to the
protein. We have chosen to work with gamma irradiated SARS-CoV-2 virus rather
than heat inactivated virus so as to avoid working with denatured viral
proteins, which could negatively impact binding of virus with the ACE2 protein
and the SARS-CoV-2 anti-RBD antibody.

 



 -13- 

 

 

Serial 10-fold dilutions of each virus stock will be made I 1X PBS, and then
tested in triplicate on these functionalized Au nanosensors to determine limit
of detection for this device. Specificity of binding to these functionalized
proteins will be assessed using similar concentrations of UV-irradiated cultured
stocks of common human coronaviruses (229E and OC43). Gamma irradiated human
coronavirus 229E and OC43 are not available, so UV irradiated virus will be used
instead to perform the specificity studies.

 

Once we have determined limit of detection for SARS-CoV-2 virus, and assessed
assay specificity, we will work on designing the internal control channel(s).
Here we will work in parallel functionalizing one channel on the device using
fluorescently labeled reagents to assess coating of the Au surface (see list
above). Once that is established, we will coat the Au surface with unlabeled
reagents; mouse anti-human IgA antibody. Again, serial 2-fold, 5-fold or 10-fold
dilutions of each of these antibodies will be made for functionalizing the Au
nanosensor. We will begin using purified human IgA to do these experiments.
After those experiments, we can introduce working with saliva matrices for
detection of human IgA.

 

Ultimately, this device is being designed to be used both as a point of care
test and for at home testing to detect SARS-CoV-2 virus antigen(s). A breath
sample type (or equivalent) can also be investigated for technical feasibility,
but not required under the existing scope of work.

 

Rationale for choosing S1 domain, which contains the receptor binding domain
(RBD) over the S2 domain of the spike protein in designing assay:

 

There is less amino acid homology for S1 compared to S2 between SARS-CoV and
SARS-CoV-2 (64% vs. 91%).

 

The S1 subunit is found not only on intact virus (prefusion) prior to binding to
ACE2 receptors, but can be found as free S1 subunits that are shed from the
virus after binding to the ACE2 receptors (postfusion).

 



 -14- 

 

 

Title:

PI:

Sponsor:

Period of Performance:

A Smartphone-based Direct Virus Sensing System for SARS-CoV-2

Mona Zaghloul

Hoth Therapeutics

9/1/2020 to 7/31/2021

  12/01/2020 – 07/31/2021 TOTAL Period 1 A. Senior Personnel*                  
Base Salary Monthly Effort Appointment Person Months       PI (SMR): Mona
Zaghloul                 Co-PI (CY): Jeanne Jordan               Total Senior
Personnel [*] [*] B. Other Personnel*                   Base Salary Monthly
Effort Appointment Person Months       Research  Scientist:               Total
Senior Personnel [*] [*] C. Graduate Research and Temporary Personnel*        
Base Salary Monthly Effort Appointment Person Months       Graduate Research
Assistant                 Graduate Research Assistant                 Graduate
Research Assistant               Total Graduate Research and Temporary Personnel
[*] [*] TOTAL SALARIES & WAGES     D. Fringe Benefits**       Senior Personnel  
              Other Personnel                 Graduate Research and Temporary
Personnel               Total Fringe Benefits [*] [*] TOTAL SALARIES, WAGES, &
FRINGE BENEFITS     E. Other Direct Costs - included in MTDC       Materials &
Laboratory Supplies       Cleanroom     Total Other Direct Costs – included in
MTDC [*] [*] F. Other Direct Costs - not included in MTDC     Credits Rate # of
Students       Tuition               Total Other Direct Costs – not included in
MTDC [*] [*] G. Modified Total Direct Costs (MTDC)                              
  H. Total Direct Costs                                 I. Indirect Costs (F&A,
Facilities & Administrative Costs)                 Rate Negotiated with DHHS***
              J. TOTAL REQUESTED [*] [*]

 

*Salaries are projected to increase 4% effective January 1, annually, except on
NIH capped salaries.

**Fringe is calculated at 25.10% for regular staff and 6.50% for temporary
staff, per DHHS Agreement, dated 1/14/2020, effective through 6/30/2021,
provisional thereafter

***Indirect costs are calculated at 59.5% MTDC- On Campus, per DHHS Agreement
dated 1/14/2020,effective through 6/30/2019, provisional thereafter

 



 -15- 

 

 

BUDGET JUSTIFICATION

 

Senior Personnel –

 

Dr. Mona Zaghloul will be supported on this grant as the Principal Investigator
overseeing the work performed and supervising personnel.

 

The PI will take 100% of two summer months effort, or the equivalent of 2 person
months. Professor Zaghloul will supervise the clean room work to fabricate the
microfluidic parts to fit the gold Nano-sensor to be able to add the protein
ACE2 and antibody protein on top if the sensor to attach to the sensor surface.
She will also supervise the extra sensors fabrication as needed. She will work
on generating several data measurements in the laboratory to be able to identify
the virus. She will work with her students to develop algorithms to transfer the
data. She will work with her students to do all required tasks.

 

Dr. Jeanne Jordan will be supported on this grant as a Co-Principal
Investigator.

 

The Co-PI will take 25% of 8 calendar months or the equivalent of 2 person
months. Dr. Jordan will work to develop Assay Design needed to detect the
presence of virus within the biologic sample. The final design will integrate a
sensor containing two to three channels. Each channel will be functionalized
with one of the specified reagents, she will begin her experiments with
fluorescently labeled reagents and work with the Imaging Facility in B2 SEH to
verify the functionalization of the proteins to the gold nanosurface. She will
then work with Dr. Zaghloul and her students to verify the attachment of the
microfluidic device which will deliver the biologic specimen to the top of the
Nano sensor and verify the functionalization of the sensor surface and verify
the attachment of the virus.

 

Other Personnel –

 

We are also requesting support for a research scientist, Dr. Kamwing Jair, who
will take 40% of 8 months effort. He will work closely with Dr. Jordan and
support her work in her laboratory to optimize assay conditions to achieve the
most sensitive and specific assay possible for direct detection of the
SARS-CoV-2 virus from the biological specimen. We will need to assess analytical
performance criteria of the assay including sensitivity and specificity. Limit
of detection (LOD) of the SARS-CoV-2 virus within a relevant sample matrix will
also need to be determine. Lastly, we will need to build an internal control
into the device, in order to assess the validity of test results.

 

Graduate Research and Temporary Personnel –

 

Three graduate research assistants (GRAs) will be 50% full time equivalent (FTE)
and be supported for 6 academic and 2 summer months. The GRAs will work at Dr.
Zaghloul laboratory and at the SHE clean room to fabricate the microfluidic
channels, and to fabricate the new sensors as needed. The measure and
characterize the sensors and the microfluidic part

 



 -16- 

 

 

Fringe Benefits –

 

Fringe benefit rates of [*]% for full-time employees and [*]% for temporary
employees and students is fixed through 6/30/2021, and provisional thereafter
per DHHS agreement dated 1/14/2020.

 

Other Direct Costs – included in MTDC –

 

We are requesting funds for needed materials to use in the fabrication at the
SHE clean room, for needed reagents to functionalize the gold Nano sensor as
well as the materials used in the measuring of the microfluidic and the gold
Nano sensor. Spectrometer is needed to measure the spectrum of the plasmonic
sensor and to identify the attachment of the virus to the sensor.

 

Other Direct Costs – not included in MTDC –

 

The project will support two GRAs with 9 credit hours of tuition per year at [*]
per credit

 

Modified Total Direct Costs (MTDC) –

 

Total Direct Costs –

 

Indirect Costs (Facilities & Administrative Costs) –

 

The F&A rate of [*]% is predetermined through 6/30/2019 and provisional
thereafter per DHHS agreement dated 01/14/2020.

 

TOTAL REQUESTED – [*]

 

 

 -17- 

 

 

COLLEGES AND UNIVERSITIES RATE AGREEMENT

 

EIN:

ORGANIZATION:

George Washington University

44983 Knoll Square, 2nd Floor

Ashburn, VA 20147

DATE: 01/14/2020

FILING REF.: The preceding agreement was dated 01/22/2019

 

The rates approved in this agreement are for use on grants, contracts and other
agreements with the Federal Government, subject to the conditions in Section
III.

 

SECTION I: INDIRECT COST RATES

 

RATE TYPES: FIXED FINAL PROV. (PROVISIONAL) PRED. (PREDETERMINED)

 

    EFFECTIVE PERIOD             TYPE   FROM   TO   RATE (%)   LOCATION  
APPLICABLE TO PRED.   07/01/2015   06/30/2016       On-Campus   Organized
Research (1) PRED.   07/01/2015   06/30/2016       On-Campus   Organized
Research (2) PRED.   07/01/2016   06/30/2019       On-Campus   Organized
Research (3) PRED.   07/01/2015   06/30/2019       Off-Campus   Organized
Research – Biostatistics (4) PRED.   07/01/2015   06/30/2019       Off-Campus  
Organized
Research PRED.   07/01/2015   06/30/2019       On-Campus   Other Sponsored
Activities PRED.   07/01/2015   06/30/2019       Off-Campus   Other Sponsored
Activities PROV.   07/01/2019   Until Amended           Use same rates and
conditions as those cited for fiscal year ending June 30, 2019.

 

 -18- 

 

 

*BASE

 

Modified total direct costs, consisting of all salaries and wages, fringe
benefits, materials, supplies, services, travel and subgrants and subcontracts
up to the first [*] of each subgrant or subcontract (regardless of the period
covered by the subgrant or subcontract). Modified total direct costs shall
exclude equipment, capital expenditures, charges for patient care, student
tuition remission, rental costs of off-site facilities, scholarships, and
fellowships as well as the portion of each subgrant and subcontract in excess of
[*].

 

(1)Rates apply to University projects, excluding Medical Center Schools.

(2)Rates apply to Medical Center Schools, which includes the School of Medicine
and Health Sciences, School of Public Health and Health Services, and the School
of Nursing, excluding University.

(3)Effective 10/29/2015, school will utilize one blended organized research rate
for the University Projects and Medical Center for fiscal year starting
7/1/2016.

(4)Organized Research Biostatistics rates exclude all Departmental
Administrative Costs other than the Deans’ office.

 

 -19- 

 

 

SECTION I: FRINGE BENEFIT RATES**

 

TYPE   FROM   TO   RATE (%)   LOCATION   APPLICABLE TO FIXED   7/1/2020  
6/30/2021       All  

Regular

Employees

FIXED   7/1/2020   6/30/2021       All  

Temps &

Students

PROV.   7/1/2021   Until
amended           Use same rates and conditions as those cited for fiscal year
ending June 30, 2021.

 

** DESCRIPTION OF FRINGE BENEFITS RATE BASE:

 

Salaries and wages.

 

 -20- 

 

 

SECTION II:   SPECIAL REMARKS

 

TREATMENT OF FRINGE BENEFITS:

 

The fringe benefits are charged using the rate(s) listed in the Fringe Benefits
Section of this Agreement. The fringe benefits included in the rate(s) are
listed below.

 

TREATMENT OF PAID ABSENCES

 

Vacation, holiday, sick leave pay and other paid absences are included in
salaries and wages and are claimed on grants, contracts and other agreements as
part of the normal cost for salaries and wages. Separate claims are not made for
the cost of these paid absences.

 

OFF-CAMPUS DEFINITION: For all activities performed in facilities not owned by
the institution and to which rent is directly allocated to the project(s) the
off-campus rate will apply. Grants or contracts will not be subject to more than
one F&A cost rate. If more than 50% of a project is performed off-campus, the
off-campus rate will apply to the entire project.

 

Fringe Benefits include: FICA, Retirement, Disability Insurance, Life Insurance,
Tuition Remission, Workers’ Compensation, Unemployment Insurance, Health &
Dental Insurance, Death Benefits, Sabbatical Leave, and Post Retirement
Benefits.

 

An equipment means an article of nonexpendable tangible personal property having
a useful life of more than one year, and an acquisition cost of [*] or more per
unit.

 

Next Fringe Benefits rates proposal for fiscal year ending 06/30/2020 is due in
our office by 12/31/2020.

 

*This rate agreement updates the Fringe Benefits rates section only.*

 

 -21- 

 

  

SECTION III:  GENERAL

 

A. LIMITATIONS:

 

The rates in this Agreement are subject to any statutory or administrative
limitations and apply to a given grant, contract or other agreement only to the
extent that funds are available. Acceptance of the rates is subject to the
following conditions: (1) Only costs incurred by the organization were included
in its facilities and administrative cost pools es finally accepted: such costs
are legal obligations of the organization and are allowable under the governing
cost principles; (2) The same costs that have been treated as facilities and
administrative costs are not claimed as direct costs; (3) Similar types of costs
have been accorded consistent accounting treatment; and (4) The information
provided by the organization which was used to establish the rates is not later
found to be materially incomplete or inaccurate by the Federal Government. In
such situations the rate(s) would be subject to renegotiation at the discretion
of the Federal Government.

 

B. ACCOUNTING CHANGES:

 

This Agreement is based on the accounting system purported by the organization
to be in effect during the Agreement period. Changes to the method of accounting
for costs which affect the amount of reimbursement resulting from the use of
this Agreement require prior approval of the authorized representative of the
cognizant agency. Such changes include, but are not limited to, changes in the
charging of a particular type of cost from facilities and administrative to
direct. Failure to obtain approval may result in cost disallowances.

 

C. FIXED RATES:

 

If a fixed rate is in this Agreement, it is based on an estimate of the costs
for the period covered by the rate. When the actual costs for this period are
determined, an adjustment will be made to a rate of a future year(s) to
compensate for the difference between the costs used to establish the fixed rate
and actual costs.

 

D. USE BY OTHER FEDERAL AGENCIES:

 

The rates in this Agreement were approved in accordance with the authority in
Title 2 of the Code of Federal Regulations, Part 200 (2 CFR 200), and should be
applied to grants, contracts and other agreements covered by 2 CFR 200, subject
to any limitations in A above. The organization may provide copies of the
Agreement to other Federal Agencies to give them early notification of the
Agreement.

 

E. OTHER:

 

If any Federal contract, grant or other agreement is reimbursing facilities and
administrative costs by a means other than the approved rate(s) in this
Agreement, the organization should (1) credit such costs to the affected
programs, and (2) apply the approved rate(s) to the appropriate base to identify
the proper amount of facilities and administrative costs allocable to these
programs.

 

BY THE INSTITUTION: ON BEHALF OF THE FEDERAL GOVERNMENT:     George Washington
University DEPARTMENT OF HEALTH AND HUMAN SERVICES    
____________________________________________
____________________________________________ (INSTITUTION) (AGENCY)    
____________________________________________
____________________________________________ (SIGNATURE) (SIGNATURE)    
____________________________________________
____________________________________________ (NAME) (NAME)    
____________________________________________
____________________________________________ (TITLE) (TITLE)    
____________________________________________
____________________________________________ (DATE) (DATE)       HHS
REPRESENTATIVE: ________________       TELEPHONE: ________________

 

 -22- 

 

 

THE GEORGE WASHINGTON UNIVERSITY
ADMINISTRATIVE DATA SHEET

 

EIN DUNS #043990498 CAGE Code#4L405 FICE #001444 NAICS 611310 Congressional
District 01

 

Applicant Organization: The George Washington University
Address all correspondence to:
Sylvia Ezekilova
Interim Director, Sponsored Projects
The George Washington University
Office of the Vice President for Research
1922 F Street, NW - 4th Floor
Washington, D.C. 20052-0042
(202) 994-0728
Email: osr@gwu.edu Address all billing matters and mail checks to:
George Washington University— GCAS
PO Box 829896
Philadelphia, PA 19182-9896

Overnight Courier Deliveries:
PNC Bank c/o George Washington University—GCAS
Lockbox Number
525 Fellowship Road, Suite 330
Mt. Laurel, NJ 08054-3415
(571) 553-4356
Email: ttaube@gwu.edu

 

Preferred Payment Method: Payment by ACH and Wire transfers should be sent to:

 

Beneficiary Acct No

Beneficiary Acct Name:

Beneficiary Address:

ABA # for ACH:

ABA # for Wires:

SWIFT#

     

If necessary, make checks payable to:

Credit to: Award/Invoice#

The George Washington University

 

Officials Authorized to Negotiate:

 

Sylvia Ezekilova
Interim Director
(202) 994-0728
osr@gwu.edu Charles Maples
Sr. Contracting Officer
(202) 994-3909
cmaples@gwu.edu Jennifer Liasson
Sr. Contracting Officer
(202) 994-1514
jliasson@gwu.edu Lisa O’Neill
Contracting Officer
(202) 994-7525
loneill@gwu.edu         Ronald Wilson
Contracting Officer
(202) 994-0760
ronaldwilson@gwu.edu      

 

Officials Authorized to Commit GW:

 

Sylvia Ezekilova (AORa)
Interim Director, Sponsored Projects (SP)
osr@gwu.edu Charles Maples
Sr. Contracting Officer, SP Jennifer Liasson
Sr. Contracting Officer, SP Gina Lohr
Sr. Associate Vice Provost Research
glohr@gwu.edu    

 

Cognizant Audit Agency: DHHS, Region III
330 Independence Ave, SW, Rm 1067
Washington, DC 20201-0003
(301) 492-4855  

 

The George Washington University has the necessary financial capacity, working
capital and other resources to undertake the project without assistance from any
other outside source.

 

GW policy prohibits acceptance of projects which prevent the open dissemination
of research results or which restrict the access by the academic community to
research programs of its students. Under this policy, the results of University
research projects must be publishable and researchers must be permitted to
present their results at symposia and professional meetings, and to publish in
journals, theses or dissertations, or otherwise of their own choosing, the
methods and results of such projects.

 

 



a Authorized Organizational Representative

 

- 23 -



 

 

